Case 2:11-cr-20699-NGE-RSW ECF No. 533 filed 07/23/20             PageID.3275     Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                       Case No. 11-20699
          Plaintiff,
 v.                                                    Honorable Nancy G. Edmunds

 ANTONIO SIMMONS,

          Defendant.
                           /

                         ORDER DENYING DEFENDANT’S MOTON
                          FOR COMPASSIONATE RELEASE [530]

        Pending before the Court is Defendant’s letter motion for compassionate release.

 (ECF No. 530.)        In his motion, Defendant requests that pursuant to 18 U.S.C. §

 3582(c)(1)(A)(I) the Court convert the remainder of his sentence to a term of supervised

 release with a condition of home confinement. Defendant contends his health condition

 constitutes extraordinary and compelling reason justifying this relief in the wake of the

 COVID-19 pandemic. The government opposes the requested relief and has filed a

 response. (ECF No. 532.) Having reviewed the record in its entirety, the Court determines

 that a hearing is not necessary and finds that Defendant’s motion should be DENIED

 without prejudice.

        A district court may not grant a defendant’s motion for compassionate release

 unless the defendant files it after the earlier of (1) the defendant “fully exhaust[ing] all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

 defendant’s behalf,” or (2) “the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). The Sixth Circuit recently
Case 2:11-cr-20699-NGE-RSW ECF No. 533 filed 07/23/20             PageID.3276   Page 2 of 2



 held that this exhaustion requirement is mandatory. See United States v. Alam, 960 F.3d

 831, 834 (6th Cir. 2020).

        The Government argues the motion should be denied because Defendant has not

 presented evidence that he satisfied the mandatory administrative exhaustion

 requirement. The Government also notes that the Bureau of Prisons has no record of a

 request from Defendant for compassionate release.        Defendant acknowledges this

 shortcoming but argues that the Court should waive the administrative exhaustion

 requirement under the facts and circumstances presented here. Defendant’s waiver

 argument, however, was expressly rejected by the Sixth Circuit in Alam. 960 F.3d at 834.

 Following the direction of the Sixth Circuit, Defendant’s motion is hereby DENIED without

 prejudice because Defendant failed to exhaust his administrative rights prior to seeking

 relief in this Court.

        SO ORDERED.


                                                s/Nancy G. Edmunds
                                                Nancy G. Edmunds
                                                United States District Judge

 Dated: July 23, 2020

 I hereby certify that a copy of the foregoing document was served upon counsel of
 record on July 23, 2020, by electronic and/or ordinary mail.

                                                s/Lisa Bartlett
                                                Case Manager
